 .;'   -
..         ¥   ·-    ,.,.


                                                                                                                                                                        7
               AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                      Pagel of I



                                                   UNITED STATES DISTRICT COURT
                                                              SOUTHERN DISTRICT OF CALIFORNIA

                                       United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                                    v.                                             (For Offenses Committed On or After November 1, 1987)


                                        Emma Perez-Aragon                                          Case Number: 3:19-mj-21710

                                                                                                   David L Baker
                                                                                                   Defendant's Attorney


               REGISTRATION NO. 84830298

               THE DEFENDANT:
                0 pleaded guilty to count(s) _l_of_C_o_m__,_p_la_in_t_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                    D was found guilty to count(s)
                      after a plea of not guilty.
                      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
               Title & Section                   Nature of Offense                                                                   Count Number(s)
               8: 1325                           ILLEGAL ENTRY (Misdemeanor)                                                         1

                    D The defendant has been found not guilty on count(s)
                                                                                           ------------------~
                    D Count(s)                                                                      dismissed on the motion of the United States.

                                                           IMPRISONMENT
                      The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
               imprisoned for a term of:

                                              © TIME SERVED                                  D                                           days

                    0 Assessment: $10 WAIVED            0 Fine: WAIVED
                    lZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                    the defendant's possession at the time of arrest upon their deportation or removal.  .         ;-z.,
                    ~ Court re~ommends defendant be deported/removed with relative, !'1\ iqCLe.,1 frcG19 Ol'l - el%harged in case      f
                            \C\'0'\j   ~(lD'3

                    IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
               of any change of name, residence, or mailing address until. all fines, restitution, costs, and special assessments
               imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
               United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                 Wednesday, April 24, 2019
                                                                                                 Date of Imposition of Sentence

                      -~-------;>Z,,:;.--
                                   ,, .··:;?
               Received · /    ~---,,__~~~---<~~-
                               DUSM
                                                                   Fl!LED                             ORABL'E ROBERT N. BLOCK
                                                                                                    ITED STATES MAGISTRATE JUDGE
                                                                    APR 2 4 2019
                                                         CLER!<, U.8. DISTRICT COURT
               Clerk's Office CopyJ sournrnN D1srn1cT oF CALIFORNIA                                                                             3:19-ntj-21710
                                                     BY                                 DEPUTY
                                                     ----·----
